SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

181
CAF 10-01930
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND LINDLEY, JJ.


IN THE MATTER OF YASMANY DELGADO,
PETITIONER-RESPONDENT-RESPONDENT,

                     V                            MEMORANDUM AND ORDER

JUSTINA FRIAS,
RESPONDENT-PETITIONER-APPELLANT.


LEAH K. BOURNE, ROCHESTER, FOR RESPONDENT-PETITIONER-APPELLANT.

TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DAVID R. JUERGENS OF
COUNSEL), FOR PETITIONER-RESPONDENT-RESPONDENT.


     Appeal from an order of the Family Court, Monroe County (Dandrea
L. Ruhlmann, J.), entered August 6, 2010 in a proceeding pursuant to
Family Court Act article 6. The order, among other things, awarded
the parties joint physical and legal custody of their children and
divided their decision-making authority.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent-petitioner mother appeals from an order
that awarded the parties joint physical and legal custody of their
children, granted petitioner-respondent father sole decision-making
authority with respect to the children’s educational and
extracurricular activities and granted the mother sole decision-making
authority with respect to the children’s medical and religious
interests. Contrary to the contention of the mother, Family Court
properly refused to award her primary physical custody of the
children. “Both parties sought primary physical custody, and the
court’s determination that joint physical custody is in the children’s
best interests is supported by a sound and substantial basis in the
record and thus will not be disturbed” (Wideman v Wideman, 38 AD3d
1318, 1319 [internal quotation marks omitted]). Contrary to the
mother’s further contention, given the parties’ past acrimony, the
court properly determined “that it was appropriate to divide the
decision-making authority with respect to the children” (id.; see
Matter of Ring v Ring, 15 AD3d 406, 407).



Entered:   February 10, 2012                    Frances E. Cafarell
                                                Clerk of the Court